          Case 1:21-mc-00401-JPO Document 1 Filed 04/19/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 In re Ex Parte Application of Diligence Global
 Business Intelligence SA, pursuant to 28 U.S.C.
 § 1782 to Conduct Discovery for Use in Foreign
 Proceedings,                                          Misc. Case No. M-__________


                        Petitioner.


     EX PARTE APPLICATION FOR AN ORDER PURSUANT TO 28 U.S.C. § 1782
        TO CONDUCT DISCOVERY FOR USE IN FOREIGN PROCEEDINGS

       Petitioner, Diligence Global Business Intelligence SA (“DGBI”), respectfully asks this

Court to grant the Order submitted with this Application, which gives Petitioner leave, pursuant

to 28 U.S.C. § 1782 and Rules 26 and 45 of the Federal Rules of Civil Procedure, to serve

Michael Holtzman the subpoena attached as “Exhibit A” to this Application, and in support

thereof states as follows.

       The requested relief is for the purpose of obtaining necessary discovery in aid of a

contemplated foreign proceeding. DGBI is a Swiss intelligence and investigative firm. As part

of DGBI’s investigation into allegations of corruption and money laundering in connection with

the 2022 World Cup in Qatar, DGBI conducted a limited and proportionate investigation into the

business activities of Cornerstone Global Associates LTD (“Cornerstone”) and its director and

secretary Ghanem Mohammed Zaki Nuseibeh. DGBI focused on Cornerstone and Mr. Nuseibeh

following a February 1, 2019 New York Times article, “Ahead of Qatar World Cup, a Gulf Feud

Plays Out in the Shadows.” The article describes a “project” by Cornerstone to pursue an

agreement with Mike Holtzman, “a prominent public relations executive […] to disclose

damaging information about the World Cup bid in exchange for a $1 million payment.” It

further reports that Mike Holtzman made contact with Ghanem Nuseibeh, after the latter’s
          Case 1:21-mc-00401-JPO Document 1 Filed 04/19/21 Page 2 of 4




interview on the BBC, “saying that he has information about irregularities related to the Qatar

FIFA bid that he is prepared to sell.” The article also reported that Mr. Nuseibeh and Paul

Tweed, Mr. Nuseibeh’s lawyer and co-director in other UK companies, met with Mike Holtzman

in New York in April or May 2018.

        In July 2020, and in accordance with all applicable laws, DGBI commenced a limited and

proportionate surveillance in England directed at the commercial activities of Mr. Nuseibeh and

Cornerstone. In September 2020, Cornerstone and Ms. Nuseibeh discovered DGBI’s

investigation, and Mr. Tweed wrote to DGBI alleging a “serious breach of [Mr. Nuseibeh’s]

privacy and data rights and a course of conduct amounting to harassment.” On October 30,

2020, DGBI filed an action in Geneva, Switzerland for declaratory relief, knowing that it had

conducted its surveillance in accordance with all applicable laws, including (without limitation)

English law (the “Geneva Action”). The Geneva Action seeks a declaration from the court, that

neither DGBI, nor its organs and employees, have incurred any liability in contract, tort, or

otherwise to Cornerstone and/or Mr. Nuseibeh in connection with DGBI’s investigation into

those parties, and thus neither Cornerstone, nor Mr. Nuseibeh, has any claim whatsoever against

DGBI.

        A December 16, 2020 letter from Cornerstone and Mr. Nuseibeh reiterated these claims

and notified DGBI that Cornerstone and Mr. Nuseibeh intended to apply for third party

disclosure relief and make a request under the European General Data Protection Regulation.

DGBI anticipates that Cornerstone and/or Mr. Nuseibeh will file an action in England against

DGBI.

        To support its position, in the Geneva Action or a potential English action, that its

investigation was legal, justified, and conducted in accordance with English law, DGBI seeks




                                                  2
          Case 1:21-mc-00401-JPO Document 1 Filed 04/19/21 Page 3 of 4




documents and testimony from Michael Holtzman with respect to his and his public relations

companies’ relationship with Cornerstone, Mr. Nuseibeh and/or any affiliate thereof. The New

York Times article clearly demonstrates the relevance of Mr. Holtzman’s knowledge and

documents to DGBI’s investigation. Mr. Holtzman is a resident of Larchmont, New York, which

is located in this district, and the President of a New York company.

   Mr. Holtzman is to be subpoenaed for his testimony and documents, as set forth in more

detail below and in the accompanying Declaration of Nicholas Day and Memorandum of Law.

Petitioner intends to use the information sought from Mr. Holtzman in support of the pending

Geneva Action, and to support its defense in a potential English action. Specifically, Petitioner

seeks to obtain documents and testimony from Mr. Holtzman concerning his, or his companies’,

relationship and dealings with Cornerstone, Mr. Nuseibeh, and/or Mr. Tweed.

   Based upon the Declaration of Nicholas Day and the accompanying Memorandum of Law to

this Application, the Court should grant this Application ex parte.

   A. The Documents and Testimony Sought

   Petitioner seeks documents and testimony concerning Mr. Holtzman’s and/or his companies’,

relationship and dealings with Cornerstone, Mr. Nuseibeh, and/or Mr. Tweed. This includes Mr.

Holtzman’s knowledge and documents concerning (i) irregularities and damaging information

concerning the 2022 World Cup in Qatar, (ii) Mr. Holtzman’s or his companies’ communications

with Cornerstone, Mr. Nuseibeh, and/or Mr. Tweed, and (iii) any meetings among the same

parties, including but not limited to meetings that took place in April or May 2018.




                                                 3
          Case 1:21-mc-00401-JPO Document 1 Filed 04/19/21 Page 4 of 4




   B. Petitioner’s Application Should Be Granted

       Petitioner meets all the statutory criteria for the issuance of an order allowing the

requested discovery under 28 U.S.C. § 1782. Mr. Holtzman is located in this District. The

Petitioner seeks to use the documents and testimony it requests from Mr. Holtzman in a

contemplated foreign proceeding. The documents and testimony sought from Mr. Holtzman are

necessary to support Petitioner’s declaratory relief action in Geneva and its defense in a potential

English action to be brought by Cornerstone and/or Mr. Nuseibeh. Moreover, as set forth in its

Memorandum of Law filed concurrently herewith, all the discretionary factors that this Court

may consider likewise favor granting this ex parte application. See Intel Corp. v. Advanced

Micro Devices, Inc., 542 U.S. 241, 264-65 (2004) (describing discretionary factors).

       Accordingly, Petitioner respectfully requests that the Court (a) grant the Application for

Order to Conduct Discovery in a Foreign Proceeding Ex Parte; (b) enter the Proposed Order

submitted with this Application; (c) grant Petitioner leave, pursuant to 28 U.S.C. § 1782, to serve

the subpoena attached to this Application as Exhibit A; and (d) grant any and all other further

relief to Petitioner as deemed just and proper.

       Respectfully submitted this 19th day of April, 2021.

                                                      BAKER & HOSTETLER LLP

                                                      /s/ Gonzalo S. Zeballos
                                                      Gonzalo S. Zeballos
                                                      gzeballos@bakerlaw.com
                                                      Michelle Usitalo
                                                      musitalo@bakerlaw.com
                                                      45 Rockefeller Plaza
                                                      New York, NY 10111
                                                      Telephone: 212-589-4200
                                                      Facsimile: 212-589-4201

                                                      Attorneys for Petitioner



                                                  4
